Citation Nr: 9904591	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  97-29 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating greater than 30 percent for a 
bronchiectasis disability.  

2.  Entitlement to service connection for asthma, sinusitis, 
and arthritis disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse, Daughter



ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1944 to May 
1945.  

This case arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in April 1997, by the 
New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA), whereby a claim for an 
increased rating was denied, and claims for service 
connection for asthma, sinusitis and arthritis secondary to a 
bronchiectasis disability were also denied.   

The issue of entitlement to service connection for a 
sinusitis disability is addressed in the remand portion of 
the opinion.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim for an increased rating for a 
bronchiectasis disability has been developed.

2.  The veteran's bronchiectasis disability is severe, and is 
of such a severity that cyanosis is present in the veteran's 
face and extremities.  

3.  An asthma or arthritis disorder that is related to the 
veteran's service is not shown.



CONCLUSIONS OF LAW

1.  The criteria for a 60 percent disability rating for a 
bronchiectasis disability are met.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 1998); 38 C.F.R. Part 4, § 4.97 Diagnostic Code 
6601 (1998).

2.  Claims of service connection for asthma and arthritis 
disabilities are, on a direct incurrence, or on a secondary 
basis, not well grounded.  38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an increased rating for a bronchiectasis 
disability.  

Initially, the Board finds that the veteran's claim for a 
rating greater than 30 percent for his bronchiectasis is well 
grounded under 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1998).  He has not alleged that any records of probative 
value that may be obtained, and which have not already been 
sought by VA or associated with his claims file, are 
available.  The Board accordingly finds that the duty to 
assist the veteran, as mandated by 38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1998), has been satisfied.

The veteran was awarded service connection for a 
bronchiectasis disability in a rating decision dated May 
1945, after a review of the evidence then of record showed 
that he manifested pneumonia during service and was 
discharged with bronchiectasis.  His disability was initially 
evaluated as 50 percent disabling for bronchiectasis, was 
subsequently changed to include temporary total ratings for 
convalescence purposes, and to reflect a 30 percent permanent 
rating.  That permanent 30 percent evaluation has remained in 
effect to date.  

The severity of a pulmonary disability manifested by diseases 
of the trachea and bronchi is ascertained, for VA rating 
purposes, by application of the criteria set forth in 
Diagnostic Codes 6600 through 6604 of VA's Schedule for 
Rating Disabilities, 38 C.F.R. Part 4 (Schedule).  The 
veteran is service-connected for bronchiectasis under 
Diagnostic Code 6601.  Under these criteria, the 30 percent 
rating currently in effect contemplates incapacitating 
episodes of infection of two to four weeks total duration per 
year, or daily productive cough with sputum that is at times 
purulent or blood tinged and that requires prolonged (lasting 
four to six weeks) antibiotic usage more than twice per year.   

A rating greater than that currently in effect, that is, a 60 
percent evaluation, contemplates incapacitating episodes of 
infection of four to six weeks total duration per year, or 
near constant findings of cough with sputum associated with 
anorexia, weight loss, and frank hemoptysis and requiring 
antibiotic usage almost continuously.  A 100 percent 
evaluation contemplates a disability productive 
incapacitating episodes of infection of at least six weeks 
total duration per year.  A note following the diagnostic 
code states that an incapacitating episode is one that 
requires bedrest and treatment by a physician.  Additionally, 
the Schedule states that bronchiectasis may be rated 
according to pulmonary impairment under Diagnostic Code 6600, 
as for chronic bronchitis.  

A 30 percent evaluation for bronchitis contemplates a FEV-1 
of 56 to 70 percent predicted, or FEV-1/FVC of 56 to 70 
percent, or DLCO (SB) of 56 to 65 percent predicted.  A 60 
percent evaluation contemplates a FEV-1 of 40 to 55 percent 
predicted, or FEV-1/FVC of 40 to 55 percent, or DLCO (SB) of 
40 to 55 percent predicted, or maximum oxygen consumption of 
15 to 20 ml/kg/min (with cardiorespiratory limit).  A 100 
percent evaluation contemplates an FEV-1 of less than 40 
percent of predicted value, or the ration of forced 
Expiratory Volume in one second to Forced Vital Capacity 
(FEV-1/FEV) of less than 40 percent, or Diffusion Capacity of 
the Lung for Carbon Monoxide by the Single Breath Method 
(DLCO(SB)) of less than 40 percent predicted; or maximum 
exercise capacity less than 15 ml/kg/min oxygen consumption 
(with cardiac or respiratory limitation); or cor pulmonale 
(right heart failure); or right ventricular hypertrophy; or 
pulmonary hypertension (shown by echo or cardiac 
catheterization); or episodes of acute respiratory failure; 
or of a disorder of such an extent to require outpatient 
oxygen therapy.

The Board notes that for appellate purposes, where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to the appellant 
should be applied unless provided otherwise by statute.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  The 
veteran submitted his claim in February 1988.  The 
regulations concerning a pulmonary disability were revised, 
effective July 1996.  

The ratings in effect prior to July 1996 evaluated severe 
bronchiectasis, with considerable emphysema, impairment in 
general health manifested by a loss of weight, anemia or 
occasional pulmonary hemorrhages; occasional exacerbations of 
a few days duration, with fever, etc. to be expected; 
demonstrated by lipoidal injection and layer sputum test, as 
60 percent disabling.  A 100 percent evaluation contemplated 
a pronounced disability, with symptoms in aggravated form, 
with marked emphysema, dyspnea at rest, or on slight 
exertion, cyanosis, marked loss of weight or other evidence 
of severe impairment of general health.  

The ratings in effect prior to July 1996 evaluated severe 
chronic bronchitis with severe productive cough and dyspnea 
on slight exertion and pulmonary function tests indicative of 
severe ventilatory impairment as 60 percent disabling.  A 100 
percent evaluation contemplated a pronounced disability, with 
copious productive cough and dyspnea at rest, pulmonary 
function testing showing a severe degree of chronic airway 
obstruction, with symptoms of associated severe emphysema or 
cyanosis and findings of rightsided heart involvement.

The report from the veteran's most recent VA rating 
examination, dated May 1998, shows that he was diagnosed with 
"[s]evere chronic obstructive pulmonary disease[,] 
exacerbated by a pulmonary embolus and chronic obstructive 
pulmonary disease started initially during service."  The 
findings on objective examination reveal that he lost 15 
pounds secondary to a low salt diet over the past year, his 
lungs had decreased breath sounds, and that he also had 
positive cyanosis in the extremities but no clubbing or 
edema.  His pulmonary function test report showed that his 
FEV-1 was 56 percent of predicted, and that his FEV-1/FVC was 
at 73 percent  of predicted.  

The report of the pulmonary function tests also reveals that 
the technician commented "good [patient] effort[,] [patient] 
states that he is a non-smoker[,] [patient] appeared to get 
[short of breath] on exertion[,] [patient] takes nebulizer 
[treatments] at home."  

The recent medical evidence also shows that a review of the 
veteran's file was conducted, and a report prepared in August 
1998.  The reviewer stated that the veteran's medical records 
and history showed that he manifested pneumonia during basic 
training, with a history of shortness of breath and 
questionable bronchiectasis since, with a recent history of 
pulmonary embolus, chronic productive cough and sputum.  He 
reported being able to walk only for one block, with asthma 
attacks occurring daily.  The examiner further stated that 
the veteran was not on home oxygen and had never been 
intubated.  The diagnosis was "severe chronic obstructive 
pulmonary disease with exacerbation secondary to pulmonary 
embolism, since initial pneumonia in the service."   

After a careful review of the record, the Board determines 
that a 60 percent evaluation is appropriate for the veteran's 
disability pursuant to the regulations in effect prior to 
July 1996 for a bronchiectasis disability.  As indicated 
above, the regulations in effect prior to July 1996 
contemplated a pronounced bronchiectasis disability with 
marked emphysema, dyspnea, cyanosis and marked loss of weight 
or other evidence of severe impairment of general health as 
100 percent disabling.  A 60 percent evaluation contemplated 
a severe disability with considerable emphysema, impairment 
of general health manifested by loss of weight, anemia or 
occasional pulmonary hemorrhages, with occasional 
exacerbations of a few days duration.  The record does not 
show marked emphysema or dyspnea, but it shows cyanosis in 
the extremities and a 15-pound weight loss, which the 
examiner found was due to a reduced salt diet.  The Board 
notes that when there is a question as to which of two 
evaluations will be assigned, the higher evaluation will be 
assigned if the disability picture more closely approximates 
the criteria required for that rating, otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).  The 
evidence does not show a disability picture that more closely 
approximates a 100 percent rating.  Although the evidence 
shows that the veteran lost 15 pounds, the examiner found 
this was specifically due to a low salt diet.  Additionally, 
although the veteran manifested cyanosis in the extremities, 
there were no findings of marked emphysema, dyspnea, or of a 
pronounced disorder, with severe impairment in general 
health, so that the veteran's disability picture more closely 
approximates that rating.  In addition, the regulations in 
effect since July 1996 contemplate incapacitating episodes of 
infection of at least six weeks total duration per year.  
Thus, there is also no evidence to support a 100 percent 
rating for a bronchiectasis disability under the new 
regulations.  

Additionally, although a bronchiectasis disability may also 
be evaluated as bronchitis, the Board must point out that the 
evidence does not show pulmonary function testing results 
that support a severe degree of chronic airway obstruction, 
or that rightsided heart involvement is present along with 
the veteran's cyanosis so that a 100 percent evaluation would 
be warranted under the regulations in effect prior to July 
1996.  In addition, there are no findings of cor pulmonale, 
right ventricular hypertrophy, pulmonary hypertension, 
episodes of acute respiratory failure, or that oxygen therapy 
is required, so that a 100 percent rating is warranted under 
the regulations in effect subsequent to July 1996.  In fact, 
the results of the veteran's pulmonary function testing show 
that his FEV-1 was 56 percent of the predicted value, and 
that his FEV-1/FVC was 93 percent predicted.  Thus, a rating 
greater than 60 percent is also not warranted under either 
the old or new regulations for bronchitis.  



II.  Entitlement to service connection for asthma and  
arthritis disabilities, secondary to a bronchiectasis 
disability.

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that each claim is well grounded; that is, that each claim is 
plausible.  If he has not, the appeal fails as to that claim, 
and the Board is under no duty to assist him in any further 
development of that claim, since such development would be 
futile.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The United 
States Court of Veterans Appeals (Court) has held that a 
well-grounded claim is comprised of three specific elements:  
evidence of a current disability, evidence of an inservice 
disability, and evidence of a link or nexus between the 
current and inservice disabilities.  See Caluza v. Brown, 7 
Vet. App. 498 (1995). 

In the instant case, the veteran's service medical records do 
not indicate that he manifested asthma or arthritis 
disabilities during his active service. 

A letter from the veteran's private physician, dated August 
1996, states that the veteran has severe chronic obstructive 
pulmonary disease and sinusitis, and that the veteran had 
been a patient since 1987.  The letter referenced the 
veteran's medications and chronicled the severity of his 
pulmonary disability over time.  It also states that the 
veteran has had "rather severe degenerative arthritis with 
degenerative joint disease[,] and had a total knee 
replacement... ."  

As indicated above, in order for a claim to be well grounded, 
there must be some evidence that a current disorder is 
related to service.  That is, there must be:  (1) evidence of 
a current disability,  (2) evidence of an inservice 
disability, and  (3) evidence of a link or nexus between the 
current and inservice disabilities.  

Additionally, secondary service connection shall be granted 
for a disability which is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310 (a) 
(1998).  Therefore, in order for a claim for secondary 
service connection to be well grounded, the clinical record 
must show findings attributing an etiological or causal 
relationship between the two disorders.  Further, the Court 
has held that for a claim to be well grounded, a claimant 
must submit supporting evidence, and that the evidence must 
justify a belief by a fair and impartial individual that the 
claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).

As a review of the medical evidence does not show that the 
veteran's asthma or arthritis disorders are related to either 
his pulmonary disability, or his active service, the 
veteran's claims for service connection are not well 
grounded, and must be denied.  

The Board notes that the Court has held that when a claimant 
fails to submit a well-grounded claim under 38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1998), VA has a duty under 
38 U.S.C.A. § 5103(a) (West 1991 & Supp. 1998) to advise the 
claimant of the evidence required to complete his 
application, in circumstances in which the claimant has 
referenced other known and existing evidence.  Robinette v. 
Brown, 8 Vet. App. 69 (1995); see also Epps v. Brown, 9 Vet. 
App. 341 (1996).  In the case at hand, the Board finds that 
this procedural consideration has been satisfied.  In 
particular, the Board notes that the supplemental statement 
of the case, together with the Decision of the Board issued 
in conjunction with this appeal, advises the veteran of the 
requirements of a well-grounded claim.  


ORDER

Entitlement to an increased rating for bronchiectasis 
disability is granted, subject to the laws and regulations 
governing the disbursement of monetary benefits.  Entitlement 
to service connection for asthma and arthritis disabilities 
is denied.  



REMAND

The Board notes that a record dated January 1945 shows that 
the veteran was diagnosed with chronic sinusitis, and that 
the medical evidence subsequent to service shows that the 
veteran may have had sinus surgery.

A copy of a medical report from Our Lady of Lourdes Hospital, 
dated November 18, 1997, appears to have been edited by 
blacking out certain sentences with a marker.  The first such 
sentence is illegible, however, the second sentence in which 
an editing attempt was made is still visible.  It reads "He 
has had sinus surgery."  

A subsequent record from Our Lady, also dated November 18, 
1997, appears identical to the above record, except that the 
sentences that were previously edited are now redacted.  
Because it is not clear whether the veteran did indeed have 
sinus surgery, or whether there were clerical errors in the 
first report, the Board finds that further development of the 
evidence is necessary.   

Accordingly, this case is REMANDED for the following:

1.  The veteran should furnish, within a 
reasonable period of time, the names, 
addresses, and dates of all treatment, 
private and VA, of his sinusitis 
disorder.

2.  The RO shall schedule a VA rating 
examination to determine if a chronic 
sinus disorder exists.  

3.  The examiner should specifically 
address whether or not the veteran has 
had sinus surgery, and whether there is 
any residual sinus disorder, as well as 
the extent of any present sinus disorder.  

4.  Following completion of the above, 
the RO should review the veteran's 
examination reports and ensure that all 
of the development action has been 
conducted and completed in full.  
Specific attention is directed to the 
adequacy of the examination, and 
compliance with the remand orders, as 
mandated by the Court in Stegall v. West, 
11 Vet. App. 268 (1998).

5.  The RO should then review the 
veteran's claims, and determine whether 
they can now be granted.  If the decision 
remains adverse to the veteran, he and 
his representative should be furnished 
with a supplemental statement of the case 
and with a reasonable period of time 
within which to respond thereto.  The 
case should then be returned to the Board 
for further review, as appropriate.  

The Board expresses its gratitude in advance to the RO for 
its assistance in completing the above development, and we 
trust that it will attend to this development in an 
expeditious manner.  No inferences should be drawn regarding 
the Board's decision or treatment of the RO to date.  

The veteran need take no action until he is so informed.  The 
purpose of this REMAND is to obtain additional evidence. 



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

